Citation Nr: 0532398	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  05-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
residual shrapnel wound scar of the left knee. 

2.  Entitlement to an increased (compensable) rating for a 
residual shrapnel wound scar of the right side of the 
neck.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 RO decision that denied the 
veteran's claims for increased (compensable) ratings for 
residual shrapnel wound scars of the left knee and right 
neck.  In October 2005, the veteran presented testimony at a 
Board hearing before Kathleen K. Gallagher, Veterans Law 
Judge. 

The veteran has indicated in various statements and in 
hearing testimony that his residuals of shrapnel wounds of 
the left knee and right neck not only includes scarring, 
which is presently service-connected, but also arthritis of 
the left knee with related symptomatology and neurological 
and cervical spine disability.  The Board construes his 
statements as claims for service connection for arthritis of 
the left knee and neurological and cervical spine disability.  
The Board refers these claims to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duties to notify and assist have been satisfied.

2.  The veteran has a residual shrapnel wound scar of the 
left knee which is small, superficial, stable, without pain, 
and not productive of limitation of function; there is no 
underlying muscle damage.

3.  The veteran has a residual shrapnel wound scar of the 
right neck which is small; the surface contour of the scar is 
not elevated or depressed; the scar is not adherent to the 
underlying tissue; the skin is not hypo-or hyper-pigmented in 
an area exceeding six square inches (39 sq. cm.); the skin 
texture is normal; there is no missing underlying soft 
tissue; the skin is not indurated or inflexible; and there is 
no underlying muscle damage. 


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for a 
residual shrapnel wound scar of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2005).

2.  The criteria for an increased (compensable) rating for a 
residual shrapnel wound scar of the right neck have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). 

In this case, the RO provided the veteran with notice of the 
VCAA in March 2004 prior to the initial decision on the claim 
in July 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.  
Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case. VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the March 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate his claims.  The RO informed the 
veteran of the information or evidence it needed from him and 
what he could do to help with his claims.  The RO also 
informed the veteran that it would help him obtain private 
treatment records if he filed out certain Release of 
Information forms that would enable the RO to assist him in 
this regard, and the RO provided him with the forms.  The RO 
told the veteran what had already been done regarding his 
claims.  The RO also advised the veteran what VA would do to 
assist him in the development of his claim.  Although the 
VCAA notice letter that was provided to the veteran did not 
specifically contain the "fourth element," the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  In this regard, 
the RO has also informed the veteran in the rating decision 
and statement of the case of the reasons for the denial of 
his claims and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  The veteran's service, private and 
VA medical records are on file.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Factual Background

In May 1944, the veteran sustained a slight mortar fragment 
wound of the left leg.  Treatment included a sulfa dressing. 

In July 1944, the veteran sustained a penetrating wound to 
the posterior aspect of the right neck from enemy shell fire.  
The wound included an embedded metallic foreign body and was 
variously described as moderate and moderately severe.  
Initial treatment included debridement but the foreign body 
was not removed.  X-ray studies show that the foreign body 
was close to the dural sheath but not in the spinal cord at 
C-3.  Some records reflect that the foreign body was 
impinging on the spinal cord.  Treatment records, dated in 
July 1944, show that he complained of hemihyperesthesia and 
difficulty walking due to weakness in the knees.  Treatment 
records, dated in August 1944, show that the veteran had no 
symptoms referable to his neck, and his hemihyperesthesia was 
described as much less noticeable.  Treatment records, dated 
in September 1944, show that he had no complaints.  A re-
check of his X-ray of the cervical spine shows that there was 
no shift in the position of the metallic foreign body, which 
was noted as finely embedded in the dural scar tissue.  On 
examination, there were no neurological findings other than a 
mild left hemihypalgesia.  

On separation examination in May 1945, it was noted that the 
veteran had sustained a lacerating wound to the left thigh 
and a penetrating wound to the back of the neck. 

By a January 1949 RO decision, service connection was granted 
for a residual gunshot wound to the left leg and residuals of 
a gunshot wound of the right side of the neck, and both were 
rated as noncompensable. 

There are no pertinent treatment records from the 1950s 
through 2004. 

The veteran underwent VA skin compensation examinations in 
May 2004 to examine his residual shrapnel wound scars of the 
left knee and right neck.  With regard to the left knee, the 
examiner noted that it was difficult to comment on the type 
of injury and treatment the veteran sustained without 
reviewing his service medical records.  The history provided 
by the veteran was described.  He reported having sustained 
an artillery shell injury to the back of the left knee in May 
1944.  He related he received primary aid in the field for 
bleeding.  He said he felt better after 1 week and was placed 
on duty.  Since the injury, he related, he had intermittent 
pain in his left knee and took Ibuprofen several days per 
week.  He said the precipitating or aggravating factors 
included repetitive use, climbing stairs, and cold weather.  
Rest and medication alleviated his condition.  On objective 
examination, the scar was described as a small circle and was 
superficial and stable.  The scar measured .5 by .5 
centimeters (cm).  The scar was not adherent to the 
underlying tissue.  The texture of the scar was not 
irregular, atrophic, shiny, or scaly.  There were no 
elevations or depressions of the surface contour on 
palpation.  He had no inflammation, edema ,or keloid 
formation.  The color of the scar was the same as surrounding 
skin.  No pain was noted.  The diagnoses included a scar on 
the back of the left knee which was .5 by .5 cm. 

A May 2004 VA muscles compensation examination report shows 
that the veteran complained of intermittent left knee pain 
with cold weather and with repetitive use.  He said his 
symptoms improved when he used Ibuprofen.  On examination, it 
was noted that there was no evident tissue loss, adhesions, 
or tendon damage.  There was no sensitivity to touch or 
tenderness.  It was noted that there was no loss of muscle 
strength or muscle herniation.  The examiner indicated it was 
difficult to comment on what muscle was injured or destroyed 
as he did not have significant limitation of activity 
secondary to fatigue or due to an inability to move the 
joint.  He was able to complete his daily activities without 
interference.  The diagnoses included a left knee artillery 
injury causing arthritis of the left knee. 

A May 2004 VA skin compensation examination report shows that 
the veteran sustained an artillery shell injury to the right 
side of the neck.  It was noted that a piece of metal was 
removed from the wound.  It was noted he was unable to move 
his arms and legs for almost 4 to 6 weeks but then recovered 
fully.  As for current symptoms, he complained of 
intermittent neck pain.  He described the pain as shooting in 
nature and related he took medication for such.  He said he 
had not taken any medication for the last 3 to 4 months.  On 
examination, it was noted that he had a stable, superficial 
scar located on the right side of the neck which was in the 
shape of a slightly curved line which was slightly 
hypopigmented throughout.  He had no pain on examination of 
the scar.  There was no adherence of the scar to the 
underlying tissue.  The texture of the skin was normal, and 
not atrophic, shiny or scaly.  There were no irregular areas.  
He had no elevations or depressions of the scar on palpation.  
There was no inflammation or edema or keloid formation.  He 
did not have any limitation of neck movement or function 
secondary to his scar.  The diagnoses included a scar on the 
right side of the neck which was 2.5 cm long and 1.5 mm wide. 

A May 2004 VA muscle examination report shows that the 
veteran complained of intermittent pain of the right side of 
the neck which was intermittently sharp in nature.  He said 
that his symptoms improved with use of Ibuprofen.  On 
examination, it was noted he had an artillery shell injury 
scar.  He had no tissue loss, significant muscle injury, 
muscle herniation, or loss of muscle function.  His muscle 
strength was normal.  He could move the neck to accomplish 
activities of daily living.  The diagnoses included a right 
neck artillery shell injury.  

At an October 2005 Board hearing, the veteran testified that 
he sustained shrapnel injuries to the left knee and right 
neck, during World War II.  With respect to the left knee, he 
related he had intermittent left knee pain and stiffness.  He 
said the problems intensified when he "over used" his left 
knee.  As for the residual scar located on the right side of 
the neck, he related that he had diminished sensation. 

Applicable Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

As an initial matter, the Board notes that the only 
recognized and service-connected residual of the shrapnel 
wounds of the left knee and right neck is scarring.  As such, 
the following discussion will focus on the current severity 
of the veteran's residual scarring.  Again, it is noted that 
the raised matter of additional residual disability has been 
referred to the RO for appropriate action. 



Left Knee

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for a scar other than on the head, face, or neck, that is 
superficial and does not cause limited motion, if the area of 
the scar is 144 square inches or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Under Diagnostic Code 7803, a 10 
percent rating is warranted for scars that are superficial 
and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating is warranted under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  Other scars 
are to be rated based on limitation of function of the part 
affected under Diagnostic Code 7805.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2005).

According to the service medical records, the veteran 
sustained a slight lacerating wound to the left knee during 
service in May 1944.  Treatment consisted of a sulfa 
dressing.  In January 1949, service connection was 
established for residuals of a "gunshot wound" of the left 
leg, and such was rated as noncompensable.  This rating has 
remained static.  There are no examination or treatment 
reports from the 1950s through 2004. 

In May 2004, the veteran underwent a VA examination which 
assessed the severity of his residual shrapnel wound scar of 
the left knee.  His scar was noted as small in size (.5 by .5 
cm), stable, superficial, and not productive of any muscle 
damage.  

Given the scar's small size, an increased rating is not 
warranted under Diagnostic Code 7802 as the area of the scar 
is not 144 inches or greater.  In addition, the scar was 
specifically described as stable; as such, an increased 
rating is not warranted under Diagnostic Code 7803.  Although 
the veteran generally reported a history of left knee pain, 
pain was not noted on objective examination of the scar.  As 
such, an increased rating is not warranted under Diagnostic 
Code 7804. 

A higher (compensable) rating is not warranted under 
Diagnostic Code 7805 as he does not have any limitation of 
knee movement or function which is secondary to his scar.  In 
this regard it is noted that on VA muscle examination report 
it was specifically noted he could move his left knee to 
accomplish activities of daily living and did not have any 
significant limitation of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Application of the diagnostic codes regarding muscle damage 
is not for application given the findings establishing a lack 
of muscle damage and impairment.  

Right Neck

Under the amended Diagnostic Code 7800 (disfigurement of the 
head, face, or neck), with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with six or more characteristics of disfigurement will be 
rated as 80 percent disabling.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement the 
disability will be rated at 50 percent.  With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
the disability will be rated at 30 percent.  With one 
characteristic of disfigurement the disability will be rated 
at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2):  Rate tissue loss of the auricle under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.

Note (3):  Take into consideration unretouched color 
photographs when evaluating under these criteria.

In May 2004, the veteran underwent a VA skin compensation 
examination.  On examination, it was noted that he had a 
stable, superficial, slightly hypopigmented scar located on 
the right side of the neck which was in the shape of a 
slightly curved line which measured 2.5 cm by 1.5 mm.  There 
were no elevations or depressions of the scar on palpation.  
The scar was not adherent.  The texture of the skin was 
normal, and not atrophic, shiny or scaly.  There were no 
irregular areas.  He had no pain on examination of the scar.  
Given the aforementioned findings, the Board finds that the 
veteran does not meet the criteria for an increased rating 
under Diagnostic Code 7800 as he does not have any of the 
specified characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

Additionally, a higher rating is not warranted under 
Diagnostic Code 7805 as he does not have any limitation of 
neck movement or function which is secondary to his scar.  In 
this regard it is noted that on VA muscle examination report 
it was specifically noted he could move his neck to 
accomplish activities of daily living.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Application of the diagnostic codes regarding muscle damage 
is not for application given the findings establishing a lack 
of muscle damage and impairment.  



Both Claims

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that his residual shrapnel wound scars of the left 
leg and right neck have recently required hospitalization.  
The aforementioned disabilities might well cause some 
impairment in his daily activities, but there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria.  
In any event, the Board, in the first instance, may not 
assign an extraschedular rating.  Floyd v. Brown, 9 Vet. App. 
88 (1996).

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a residual shrapnel 
wound scar of the left knee is denied.

Entitlement to an increased rating for a residual shrapnel 
wound scar of the right neck is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


